{¶ 49} In State v. Iacona (2001),93 Ohio St.3d 83, 93, 752 N.E.2d 937, the Ohio Supreme Court set forth the standard for determining probable cause at a bindover hearing. Our court has cited Iacona in reviewing the case of In re D.T.F., Franklin App. No. 05AP-03,2005-Ohio-5245, 2005 WL 2403958, at ¶ 12, stating:
  In meeting this standard, the state must produce evidence that raises more than a mere suspicion of guilt, but need not provide evidence proving guilt beyond a reasonable doubt. * * * The state must provide credible evidence of every element of an offense to support a finding that probable cause exists to believe that the child committed the offense. * * * To determine whether probable cause exists, the juvenile court "must evaluate the quality of the evidence presented by the state in support of probable cause as well as any evidence presented by the respondent that attacks probable cause."
Iacona, citing Kent v. United States (1966),383 U.S. 541, 563, 86 S.Ct. 1045, 1058, 16 L.Ed.2d 84.
 {¶ 50} The issue in Iacona was not whether the juvenile court erred in finding probable cause. The issue was, had a blood culture report been disclosed prior to the probable-cause hearing, whether the juvenile court would have reached a different conclusion regarding probable cause. Therefore, the Iacona court did not expressly set forth the proper standard of appellate review of a probable-cause determination. Rather, the juvenile court was directed to "evaluate the quality of the evidence." Id. I do not believe, in setting forth the standard for the trial court, that theIacona court signaled a change in appellate review of probable cause in juvenile bindover proceedings, which is abuse of discretion. See, e.g., In re Stanley,165 Ohio App.3d 726, 2006-Ohio-1279, 848 N.E.2d 540, at ¶ 18, 33 (using the abuse-of-discretion standard to review a trial court's decision pursuant to the mandatory-bindover provisions and its subsequent failure to apply the discretionary-bindover provisions); State v. Boddie (Dec. 28, 2001), Montgomery App. No. 18709, 2001 WL 1657644 (using the abuse-of-discretion standard to review a juvenile court's determination of probable cause in a mandatory-bindover hearing).
 {¶ 51} Upon review of the present case, I concur in judgment only. Using the abuse-of-discretion standard, I would still find that the juvenile court erred in finding no probable cause as to attempted murder.